UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam International Equity Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: June 30, 2009 Date of reporting period: September 30, 2008 Item 1. Schedule of Investments: Putnam International Equity Fund The fund's portfolio 9/30/08 (Unaudited) COMMON STOCKS (100.6%)(a) Shares Value Australia (1.4%) Asciano Group 141,916 $370,612 Australia & New Zealand Banking Group, Ltd. 627,005 9,706,705 Babcock & Brown Wind Partners 425,489 359,627 Macquarie Airports 1,474,437 3,274,088 Macquarie Infrastructure Group (S) 12,116,416 23,119,937 National Australia Bank, Ltd. 45,340 922,585 QBE Insurance Group, Ltd. 304,447 6,587,895 Rio Tinto, Ltd. 43,622 3,006,034 Telstra Corp., Ltd. 305,517 1,025,914 Westfield Group 107,779 1,472,490 Woolworths, Ltd. 72,171 1,562,574 Austria (%) Telekom Austria AG 55,837 Belgium (0.1%) Belgacom SA 30,251 1,145,702 InBev NV 34,917 2,061,619 UCB SA 48,940 1,740,183 Bermuda (%) Credicorp, Ltd. 13,642 Brazil (0.8%) Banco do Brasil SA 89,500 1,070,237 Brasil Telecom SA (Preference) 104,600 865,390 Companhia Energetica de Minas Gerais ADR 38,400 758,016 Companhia Vale do Rio Doce (CVRD) ADR (S) 70,886 1,357,467 Kroton Educacional SA (NON) 9,852 72,498 Kroton Educacional SA 144A (NON) 8,591 63,219 LPS Brasil Consultoria de Imoveis SA 12,971 89,996 OGX Petroleo E Gas Participa (NON) 1,670 339,706 Petroleo Brasileiro SA ADR 521,606 22,924,584 Unibanco-Uniao de Bancos Brasileiros SA ADR 15,300 1,544,076 Usinas Siderurgicas de Minas Gerais (Usiminas) (Preference) 56,950 1,212,638 Canada (0.8%) Agrium, Inc. 6,360 355,658 Bank of Montreal 13,825 597,048 Bank of Nova Scotia 22,535 1,016,617 Barrick Gold Corp. (Toronto Exchange) 25,036 916,967 BCE, Inc. 11,708 403,838 Biovail Corp. 3,600 34,173 Bombardier, Inc. 32,463 176,350 Cameco Corp. 6,411 138,945 Canadian Imperial Bank of Commerce (S) 10,245 588,125 Canadian National Railway Co. 8,902 424,853 Canadian Natural Resources, Ltd. 14,575 999,977 Canadian Utilities, Ltd. Class A 9,400 335,273 Celestica, Inc. (NON) 23,789 148,905 CI Financial Income Fund (Units) 13,004 219,992 EnCana Corp. 19,492 1,244,997 Enerplus Resources Fund (Unit) 11,600 423,662 Ensign Energy Services, Inc. 10,978 172,099 Fairfax Financial Holdings, Ltd. 851 272,848 First Quantum Minerals, Ltd. 2,884 108,421 Fording Canadian Coal Trust (Unit) 5,489 450,211 George Weston, Ltd. 5,346 258,557 Goldcorp, Inc. (New York Exchange) 21,270 669,085 Husky Energy, Inc. 9,742 404,696 ING Canada, Inc. 55,700 1,882,492 Manulife Financial Corp. 34,023 1,224,061 MI Developments, Inc. Class A 7,589 140,225 National Bank of Canada 10,379 474,566 Nexen, Inc. 63,321 1,469,952 Penn West Energy Trust (Unit) 13,670 325,176 Petro-Canada 15,215 506,213 Potash Corp. Of Saskatchewan, Inc. 15,079 1,955,310 Research in Motion, Ltd. (NON) 12,201 822,306 Rogers Communications Class B 10,467 339,587 Royal Bank of Canada 31,199 1,480,780 Shaw Communications, Inc. Class B 22,500 455,498 Shoppers Drug Mart Corp. 6,775 326,970 SNC-Lavalin Group, Inc. 8,076 292,072 Sun Life Financial Services of Canada, Inc. 16,483 576,285 Suncor Energy, Inc. 62,447 2,582,395 Talisman Energy, Inc. 35,311 498,469 Teck Cominco, Ltd. Class B 81,840 2,324,441 Toronto-Dominion Bank 10,214 615,144 TransCanada Corp. (S) 10,608 380,552 TSX Group, Inc. 5,292 144,237 Yamana Gold, Inc. 18,760 154,276 China (2.3%) Baidu.com ADR (NON) 2,435 604,440 China Construction Bank Corp. 1,868,000 1,239,899 China Medical Technologies, Inc. ADR 5,170 168,439 China Petroleum & Chemical Corp. 33,644,000 26,705,274 China Petroleum & Chemical Corp. ADR (S) 89,905 7,042,259 China Shenhua Energy Co., Ltd. 1,725,500 4,158,210 Focus Media Holding, Ltd. ADR (NON) (S) 564,400 16,091,044 Industrial & Commercial Bank of China 48,904,000 29,130,999 Shanda Interactive Entertainment, Ltd. ADR (NON) (S) 35,900 917,245 Sinotrans Shipping, Ltd. 628,000 195,682 Denmark (%) Genmab A/S (NON) 4,850 277,328 Vestas Wind Systems A/S (NON) 3,825 333,132 Egypt (%) Orascom Construction Industries GDR 7,113 Finland (2.1%) Metso Corp. 27,156 668,102 Nokia OYJ 3,871,418 72,189,110 Outotec Oyj 15,408 416,126 Sampo OYJ Class A 132,668 3,030,352 France (12.2%) Alcatel SA (NON) 131,371 512,158 Alstom 20,680 1,559,809 AXA SA 1,623,614 53,238,174 BNP Paribas SA 1,062,664 102,179,199 Bouygues SA 24,298 1,108,255 Electricite de France 35,575 2,578,268 France Telecom SA 75,670 2,119,512 Gaz de France SA 1,251,539 65,501,427 Lafarge SA 13,966 1,474,016 LVMH Moet Hennessy Louis Vuitton SA 28,950 2,556,745 Pinault-Printemps-Redoute SA 21,211 1,905,261 Renault SA 332,594 21,496,012 Sanofi-Aventis 33,363 2,193,464 Societe Generale 38,153 3,464,061 Total SA 1,795,652 108,356,357 Unibail-Rodamco (R) 15,983 3,256,718 Vinci SA 134,426 6,352,523 Vivendi SA 2,269,347 71,029,910 Germany (7.6%) Adidas-Salomon AG 51,250 2,753,033 Allianz SE 580,543 79,860,535 BASF SE 1,393,712 66,808,941 Bayerische Motoren Werke (BMW) AG 754,896 29,450,398 Commerzbank AG 31,391 468,845 DaimlerChrysler AG 23,196 1,172,575 Deutsche Telekom AG 89,000 1,366,087 E.On AG 1,183,105 59,929,067 GEA Group AG 19,392 378,035 Kloeckner & Co., AG 23,832 547,904 Merck KGaA 14,662 1,574,373 Merck KGaA 144A 1,340 143,886 MTU Aero Engines Holding AG 133,402 3,702,763 RWE AG 31,362 3,016,105 Salzgitter AG 124,046 12,533,552 SAP AG 66,746 3,584,891 Siemens AG 40,405 3,792,994 Tognum AG 328,012 6,481,383 Volkswagon AG (S) 4,252 1,673,108 Wincor Nixdorf AG 13,918 822,857 Greece (0.8%) Coca-Cola Hellenic Bottling Co. SA 87,596 1,896,724 Hellenic Telecommunication Organization (OTE) SA 1,070,459 19,126,898 National Bank of Greece SA 133,568 5,491,719 Public Power Corp. SA 80,703 1,253,966 Hong Kong (1.5%) BOC Hong Kong Holdings, Ltd. 19,029,000 33,899,577 Cheung Kong Infrastructure Holdings, Ltd. 92,000 430,394 China Mobile, Ltd. 68,000 680,860 China Mobile, Ltd. ADR 1,000 50,080 CNOOC, Ltd. 675,000 774,598 CNOOC, Ltd. ADR 611 69,966 Esprit Holdings, Ltd. 429,100 2,636,411 Hutchison Whampoa, Ltd. 329,000 2,504,624 Link REIT (The) (R) 4,989,500 10,323,726 Pacific Basin Shipping, Ltd. 675,000 561,526 Swire Pacific, Ltd. 495,500 4,367,580 India (0.1%) Bharti Airtel, Ltd. (NON) 5,932 100,891 Satyam Computer Services., Ltd. 191,321 1,230,925 Sesa GOA, Ltd. 324,922 845,537 Indonesia (%) Indofood Sukses Makmur Tbk PT 3,810,500 Ireland (0.6%) Allied Irish Banks PLC 2,347,922 20,209,840 Smurfit Kappa PLC 87,680 380,520 Israel (0.1%) Israel Chemicals, Ltd. 62,606 950,420 Partner Communications Co., Ltd. 49,263 941,087 Teva Pharmaceutical Industries, Ltd. ADR (S) 55,130 2,524,403 Italy (3.0%) Enel SpA 8,740,305 72,875,698 Finmeccanica SpA 991,913 21,435,890 Intesa Sanpaolo SpA 1,027,611 5,610,669 Saipem SpA 43,218 1,251,386 Saras SpA 1,125,744 4,672,082 UniCredito Italiano SpA 1,462,970 5,602,842 Japan (21.8%) Aeon Co., Ltd. 499,300 5,074,186 Aisin Seiki Co., Ltd. 201,400 4,918,737 Asahi Glass Co., Ltd. 67,000 593,801 Astellas Pharma, Inc. 1,270,400 53,395,606 Canon, Inc. 154,742 5,787,256 Chubu Electric Power, Inc. 44,800 1,058,233 Credit Saison Co., Ltd. 1,189,700 19,360,457 Daito Trust Construction Co., Ltd. 997,400 37,305,655 Daiwa Securities Group, Inc. 183,000 1,311,817 Dowa Mining Co., Ltd. 558,000 2,518,536 East Japan Railway Co. 7,284 54,316,716 Electric Power Development Co. 19,100 617,476 Elpida Memory, Inc. (NON) (S) 22,100 407,942 Fuji Photo Film Cos., Ltd. 50,500 1,309,181 Fuji Television Network, Inc. 350 449,420 Fujitsu, Ltd. 8,005,000 44,733,732 Glory, Ltd. 106,000 2,422,054 Hogy Medical Co., Ltd. 28,700 1,318,381 Honda Motor Co., Ltd. 370,100 10,995,738 Hoya Corp. 39,300 778,832 Inpex Holdings, Inc. 1,812 15,699,192 Japan Tobacco, Inc. 9,734 36,659,092 JFE Holdings, Inc. 39,800 1,238,451 KDDI Corp. 11,292 63,267,648 Keyence Corp. 3,800 756,095 Komatsu, Ltd. 148,200 2,399,680 Kubota Corp. 98,000 617,563 Kyushu Electric Power Co., Inc. 109,600 2,295,010 Lawson, Inc. 52,900 2,452,437 Matsushita Electric Industrial Co., Ltd. 2,333,000 40,502,747 Mitsubishi Corp. 329,900 6,867,399 Mitsubishi UFJ Financial Group, Inc. 553,800 4,802,271 Mitsui & Co., Ltd. 1,782,000 22,026,845 Mitsui Fudosan Co., Ltd. 455,000 8,762,419 Mitsui O.S.K. Lines, Ltd. 3,695,000 31,984,963 Mizuho Financial Group, Inc. 461 2,023,235 NET One Systems Co., Ltd. 941 1,341,832 Nidec Corp. 15,800 972,128 Nintendo Co., Ltd. 75,800 31,564,789 Nippon Electric Glass Co., Ltd. 658,000 5,952,272 Nippon Telegraph & Telephone (NTT) Corp. 9,574 42,658,224 NSK, Ltd. 6,477,000 37,538,811 NTT DoCoMo, Inc. 1,007 1,624,425 Obic Co., Ltd. 10,750 1,753,883 Ono Pharmaceutical Co., Ltd. 32,600 1,509,510 ORIX Corp. 190,260 23,536,336 Osaka Gas Co., Ltd. 201,000 688,425 Sankyo Co., Ltd. 91,300 4,657,990 Sony Corp. 29,700 918,798 Sumitomo Electric Industries, Ltd. 431,700 4,696,108 Sumitomo Mitsui Financial Group, Inc. 4,948 31,008,798 Suruga Bank, Ltd. (The) 245,000 2,810,222 Suzuken Co., Ltd. 420,000 12,758,509 Suzuki Motor Corp. 1,047,100 19,450,483 Terumo Corp. 520,500 26,814,148 Tokio Marine Holdings, Inc. 55,800 2,025,559 Tokyo Electric Power Co. 29,500 727,255 Tokyo Gas Co., Ltd. 8,908,000 36,848,031 Toyo Suisan Kaisha, Ltd. 684,000 17,345,174 Toyota Boshoku Corp. 139,900 1,552,888 Toyota Motor Corp. 126,400 5,368,351 Ulvac, Inc. (S) 55,800 1,557,502 Luxembourg (1.2%) Arcelor Mittal (Paris Exchange) 880,299 44,076,085 Tenaris SA ADR (S) 23,800 887,502 Malaysia (%) Tenaga Nasional Berhad 202,100 Mexico (0.1%) America Movil SAB de CV ADR Ser. L 42,200 1,956,392 Grupo Financiero Banorte SA de CV 306,600 980,495 Grupo Televisa SA de CV ADR 40,100 876,987 Netherlands (3.6%) ASML Holding NV 83,942 1,499,142 ING Groep NV 1,433,535 31,190,583 Koninklijke (Royal) KPN NV 3,772,408 54,384,851 Koninklijke Ahold NV 3,528,874 40,726,380 Royal Dutch Shell PLC Class A 73,358 2,119,493 Unilever NV 67,049 1,894,595 New Zealand (%) Telecom Corp. of New Zealand, Ltd. 66,686 Norway (3.1%) Aker Solutions ASA 29,300 469,985 DnB Holdings ASA 5,521,710 42,683,649 Fred Olsen Energy ASA 50,500 1,960,077 Orkla ASA 101,300 931,791 Petroleum Geo-Services ASA (NON) 183,479 2,437,374 StatoilHydro ASA 2,709,225 64,638,868 Telenor ASA 51,000 627,536 Yara International ASA 89,823 3,155,810 Philippines (%) Globe Telecom, Inc. 24,530 Russia (0.5%) Gazprom 292,509 2,361,888 Lukoil 245,951 14,773,020 Vimpel-Communications ADR 51,900 1,053,570 Singapore (2.5%) Chartered Semiconductor Manufacturing, Ltd. (NON) 23,299,000 6,243,567 DBS Group Holdings, Ltd. 1,937,000 22,909,979 Singapore Airlines, Ltd. 4,623,800 46,270,536 Singapore Telecommunications, Ltd. 473,700 1,084,565 Straits Asia Resources, Ltd. 635,000 674,044 United Overseas Bank, Ltd. 1,237,000 14,658,450 South Africa (0.1%) MTN Group, Ltd. 60,259 852,010 Murray & Roberts Holdings, Ltd. 92,786 1,131,421 Sasol, Ltd. 18,270 774,878 Standard Bank Investment Corp., Ltd. 52,767 605,007 South Korea (0.2%) GS Engineering & Construction, Ltd. 6,417 523,293 Hyundai Steel Co. 20,950 1,056,472 LG Corp. 18,450 963,698 Samsung Electronics Co., Ltd. 2,719 1,252,185 Samsung Engineering Co., Ltd. 15,280 954,209 Shinhan Financial Group Co., Ltd. 26,960 972,152 STX Pan Ocean Co., Ltd. 270,300 413,881 Spain (2.3%) Banco Santander Central Hispano SA 4,904,424 74,256,869 Iberdrola SA 432,540 4,422,109 Telefonica SA 317,440 7,590,142 Sweden (%) Volvo AB Class B 116,150 Switzerland (14.5%) ABB, Ltd. (NON) 45,283 869,049 Addax Petroleum Corp. 5,367 145,726 Arpida, Ltd. (NON) (S) 11,437 80,892 Basilea Pharmaceutical AG (NON) 1,856 272,913 Basilea Pharmaceutical AG 144A (NON) 353 51,906 Credit Suisse Group 206,730 9,846,208 Julius Baer Holding, Ltd. Class B 129,760 6,381,925 Nestle SA 2,729,030 118,078,186 Nobel Biocare Holding AG 46,995 1,576,190 Novartis AG 2,012,005 105,276,141 Roche Holding AG 718,963 112,116,824 Santhera Pharmaceuticals (NON) 3,528 140,240 Straumann Holding AG 62,045 17,038,367 Swisscom AG 192,202 57,422,331 Syngenta AG 16,703 3,547,829 Xstrata PLC (London Exchange) 706,438 21,871,726 Zurich Financial Services AG 306,771 85,065,189 Taiwan (0.4%) Acer, Inc. 7,114,450 12,152,163 China Steel Corp. 802,370 788,296 Chunghwa Telecom Co., Ltd. (NON) 48,090 112,644 Huaku Development Co., Ltd. 492,200 575,670 Taiwan Mobile Co., Ltd. 67,000 107,083 Taiwan Semiconductor Manufacturing Co., Ltd. 524,260 862,264 Wistron Corp. 505,688 613,004 Turkey (%) Turkiye Garanti Bankasi AS (NON) 303,024 United Arab Emirates (%) DP World, Ltd. 2,029,510 1,440,952 DP World, Ltd. 144A 90,000 63,900 United Kingdom (16.9%) AMEC PLC 58,511 664,329 Anglo American PLC 125,838 4,207,768 BAE Systems PLC 8,093,176 59,408,131 BAT Industries PLC 234,871 7,675,973 BG Group PLC 19,610 353,238 BHP Billiton PLC 4,055,933 91,764,950 BP PLC 11,536,398 96,056,962 Britvic PLC 1,058,361 3,861,143 Cookson Group PLC 79,324 669,109 Davis Service Group PLC 1,380,891 6,625,953 GKN PLC 3,739,130 13,152,951 GlaxoSmithKline PLC 4,657,681 100,646,147 HSBC Holdings PLC (London Exchange) 278,516 4,511,959 Lloyds TSB Group PLC 419,908 1,747,065 Michael Page International PLC 87,613 364,911 Next PLC 68,303 1,252,767 Premier Farnell PLC 223,044 655,961 Premier Foods PLC 9,047,119 12,154,901 Prudential PLC 5,762,548 53,053,284 Reckitt Benckiser PLC 1,356,216 65,678,478 Reed Elsevier PLC 345,218 3,422,799 Rio Tinto PLC 627,877 39,074,703 Royal Bank of Scotland Group PLC 12,904,244 42,754,176 Standard Chartered PLC 146,083 3,549,091 Tesco PLC 189,370 1,317,224 Unilever PLC 52,125 1,415,264 Vodafone Group PLC 3,685,721 8,144,090 WM Morrison Supermarkets PLC 455,494 2,114,750 WPP Group PLC 285,066 2,313,899 Total common stocks (cost $4,255,337,576) WARRANTS (0.5%)(a)(NON) Expiration date Strike Price Warrants Value Aldar Properties 144A (United Arab Emirates) 1/12/10 8,080,279 $17,532,589 Fuji Television Network, Inc. 144A (issued by Merril Lynch International & Co.) (Japan) 11/20/08 131 166,851 MSCI India Trust 144A (issued by Merril Lynch International & Co.) 10/10/08 2,732 911,264 Total warrants (cost $26,336,784) SHORT-TERM INVESTMENTS (3.2%)(a) Principal amount/shares Value Short-term investments held as collateral for loaned securities with yields ranging from 0.25% to 3.01% and due dates ranging from October 1, 2008 to November 10, 2008 (d) $51,411,926 $51,387,869 Federated Prime Obligations Fund 66,433,175 66,433,175 Total short-term investments (cost $117,821,044) TOTAL INVESTMENTS Total investments (cost $4,399,495,404)(b) FORWARD CURRENCY CONTRACTS TO BUY at 9/30/08 (aggregate face value $649,605,143) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $249,134,539 $290,380,565 10/15/08 $(41,246,026) British Pound 75,536,020 77,857,046 12/17/08 (2,321,026) Canadian Dollar 26,485,016 26,893,591 10/15/08 (408,575) Euro 83,143,157 84,257,141 12/17/08 (1,113,984) Japanese Yen 51,756,067 51,414,234 11/19/08 341,833 Norwegian Krone 10,336,862 10,881,362 12/17/08 (544,500) Swedish Krona 94,162,094 97,014,545 12/17/08 (2,852,451) Swiss Franc 10,554,522 10,906,659 12/17/08 (352,137) Total FORWARD CURRENCY CONTRACTS TO SELL at 9/30/08 (aggregate face value $516,918,198) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $242,767 $264,146 10/15/08 $21,379 British Pound 24,924,177 24,976,746 12/17/08 52,569 Canadian Dollar 101,440,312 103,627,360 10/15/08 2,187,048 Euro 28,709,477 29,384,007 12/17/08 674,530 Japanese Yen 48,505,406 48,358,428 11/19/08 (146,978) Norwegian Krone 133,115,764 135,252,535 12/17/08 2,136,771 South African Rand 1,797,154 1,847,215 10/15/08 50,061 Swedish Krona 17,685,728 18,142,420 12/17/08 456,692 Swiss Franc 153,405,572 155,065,341 12/17/08 1,659,769 Total NOTES (a) Percentages indicated are based on net assets of $3,712,703,091 . (b) The aggregate identified cost on a tax basis is $4,427,631,891, resulting in gross unrealized appreciation and depreciation of $268,305,209 and $823,417,465, respectively, or net unrealized depreciation of $555,112,256. (NON) Non-income-producing security. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At September 30, 2008, the value of securities loaned amounted to $49,188,920. The fund received cash collateral of $51,387,869 which is pooled with collateral of other Putnam funds into 54 issues of short-term investments. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at September 30, 2008. At September 30, 2008, liquid assets totaling $41,407,264 have been designated as collateral for open forward contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR or GDR after the name of a foreign holding stands for American Depository Receipts or Global Depository Receipts, respectively, representing ownership of foreign securities on deposit with a custodian bank. The fund had the following industry concentrations greater than 10% at September 30, 2008 (as a percentage of net assets): Banking 13.0% Pharmaceuticals 10.3 Oil & Gas 10.1 Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At September 30, 2008, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund invested in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, a wholly-owned subsidiary of Putnam, LLC. Investments in Putnam Prime Money Market Fund were valued at its closing net asset value each business day. Management fees paid by the fund were reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $174,752 for the period ended September 30, 2008. During the period ended September 30, 2008, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $264,993,782 and $264,993,782, respectively. On September 17, 2008, the Trustees of the Putnam Prime Money Market Fund voted to close that fund effective September 17, 2008. On September 24, 2008, the fund received shares of Federated Prime Obligations Fund, an unaffiliated management investment company registered under the Investment Company Act of 1940, in liquidation of its shares of Putnam Prime Money Market Fund. Recent events in the financial sector have resulted in an unusually high degree of volatility in the financial markets. The funds investments in the financial sector , as reflected in the funds schedule of investments, exposes investors to the negative (or positive) performance resulting from these events. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. The Standard establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of September 30, 2008: Valuation Inputs Investments in Securities Other Financial Instruments* Level 1 $ 161,754,953 $ - Level 2 $ 3,710,764,682 $ (41,405,025) Level 3 $ - $ - Total $ $ * Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam International Equity Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: November 26, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: November 26, 2008 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: November 26, 2008
